DETAILED ACTION
Claims 1-7 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotler et al (“Kotler,” US 20130091205).

Regarding claim 1, Kotler discloses a network system comprising:
a memory to store an information table storing a plurality of terminal identification information identifying a plurality of information terminals respectively in association with a plurality of face information; (Kotler, [0037] & [0040], describes a database which would have tables for storing participant identification information that identifies the participants respectively in association with facial recognition which is used for authentication; also see [0036] & [0043])
an authentication server disposed on a network; (Kotler, [0040] & [0096] describe a server that performs authentication on a network)
a camera (Kotler, [0036], camera); and
an access point that allows one or more of the plurality of information terminals to connect to the network, (Kotler, [0043], wireless hot spots for example WIFI zones [access point] in which the participant is located; FIG 1 shows a plurality of participants 135, 147, 152 and 142 that are own their own devices that connect to network 160; also see [0036]-[0037] & [0040])
the access point comprising first circuitry configured to: (Kotler, FIG 1, [0043], hot spots for example WIFI zones in which the participant is located; [0077], circuits)
in response to receiving a connection request to the network from a particular information terminal, (Kotler, [0026], describes a call [request] into the work session for participating in the work session; [0037] & [0040] describes each participant on their own devices as shown in FIG 1 joins [requests] the collaborative work session).
determine whether there is association between information obtained based on a face image captured by the camera and information acquired from the particular information terminal that has sent the connection request; (Kotler, [0026] & [0040], describes determining whether there is an association between information obtained based on a face image captured by the camera and information acquired from the particular participant that has sent the connection request; also see [0036]-[0037] and [0043]) and
permit the particular information terminal that has sent the connection request to connect to the network based on determination that there is the association, (Kotler, [0026] & [0040] describe allowing the particular participant that has sent the join request to connect to the network based on determination that ere is the association)
the authentication server comprising second circuitry configured to perform an authentication process for the particular information terminal that is permitted to connect to the network, (Kotler, [0096], server computer in a distributed computing network; [0077], circuits [second circuitry]; [0026] & [0040] describes performing an authentication process for the particular participant that is allowed to join the collaborative work session and enter, edit, and receive data through the computing device)



Regarding claim 2, Kotler discloses the network system of claim 1,
Kotler further discloses wherein the first circuitry of the access point is further configured to: (Kotler, [0043], hot spots for example WIFI zones in which the participant is located; FIG 1 shows a plurality of participants 135, 147, 152 and 142 that are own their own devices that connect to network 160 for the collaborative work session; also see [0026], [0036]-[0037] & [0040])
in response to receiving the connection request to the network from the particular information terminal, (Kotler, [0026], [0036]-[0037] & [0040] describe each participant joins the work session that is on the network from the particular participant which is on his own device)
acquire, from the information table, first particular terminal identification information corresponding to face information obtained based on the face image captured by the camera; (Kotler, [0026], [0036]-[0037] & [0040] describes acquiring from the database [table] a first participant identification information corresponding to face information obtained based on the face image captured by the camera)
determine whether the first particular terminal identification information acquired from the information table matches second particular terminal identification information identifying the particular information terminal that has sent the connection request, (Kotler, [0026], [0036]-[0037] & [0040] describes determining whether the first participant’s information acquired from the information database matches second participant identification information identifying the particular information participant that as sent the join or call to access the collaborative work session )
(Kotler, [0026], [0036]-[0037] & [0040] describes the second participant’s identification information being acquired from the particular information participant on his device in response to receiving the join or call to access the collaborative work session )and
permit the particular information terminal that has sent the connection request to connect to the network based on determination that the first particular terminal identification information acquired from the information table matches the second particular terminal identification information identifying the particular information terminal that has sent the connection request, (Kotler, [0026], a participant may call into the work session for participating in the work session [request]; [0040], facial recognition may be used for identifying a participant for logging in or otherwise associating the participant with a given collaborative work session. For example, identification of a participant via facial recognition may be compared against a database of users who may be associated with a given work session, and upon identification and authentication of such a user (if required), the user may be automatically logged into or otherwise associated with the work session to allow information for the participant to be displayed as part of the session; participant 152 may engage in a collaborative work session with other participants by entering, editing, or receiving data through the computing device)

Regarding claim 3, Kotler discloses the network system of claim 1,
Kotler further discloses wherein the first circuitry of the access point is further configured to: (Kotler, [0043] describes a wireless hot spot [access point]). 
[0026], [0036]-[0037] & [0040] describe in response to receiving a call or join collaborative work session on the network from the particular participant, acquiring from the database, first facial image corresponding to particular participant identification information identifying the particular participant)
the particular terminal identification information being acquired from the particular information terminal in response to receiving the connection request; (Ketler, [0026], [0036]-[0037] & [0040] describe the particular participant identification information being acquired from the particular participant in response to the call or join the collaborative work session)
determine whether the first particular face information acquired from the information table matches second particular face information that is obtained based on the face image captured by the camera; (Ketler, [0026], [0036]-[0037] & [0040] describes determining whether the first participant face information acquired from the database matches the second participant face information of the second participant that is obtained based on the face image captured by the camera) and
permit the particular information terminal that has sent the connection request to connect to the network based on determination that the first particular face information acquired from the information table matches the second particular face information that is obtained based on the face image captured by the camera, (Ketler, [0026], [0036]-[0037] & [0040] describes allowing the particular participant that is on his own device that has sent the call or join the collaborative work session to connection to the network based on determining that the first participant face information acquired from the database matches the second participant face information that is obtained based on the face image captured by the camera). 

Regarding claim 4, Kotler discloses the network system of claim 1,
Kotler further discloses wherein the camera and the access point are included in an electronic whiteboard, (Kottler, FIG 1, [0025], the display space & [0064], the display space may take the form of an infinite white board that may be scrolled in any direction to allow room for additional content input or to review content input previously entered that is no longer in the visible display, 105 shows a whiteboard; 115 shows a camera, 160 shows a network and [0043], wireless hotspot for example WIFI zones in which the participant is located). 

Regarding claim 5, Kotler discloses the network system of claim 1,
Kottler further discloses wherein the camera and the access point are included in a videoconferencing apparatus, (Kotter, [0082], onboard camera may be operative to allow videoconferencing with other computing devices; [0043], describes a wireless hot spot for example WIFI zones in which the participant is located)

Regarding claim 6, Kotler discloses an information processing apparatus connected to a network, the information processing apparatus including an access point configured to:
Ketler, [0026], [0036]-[0037] & [0040] describe in response to receiving a call or join to the collaborative work session on the network from a particular participant)
determine whether there is association between first information obtained based on a face image captured by a camera and second information acquired from the particular information terminal that has sent the connection request, (Ketler, [0026], [0036]-[0037] & [0040] describe determining whether there is an association between the first information obtained based on the face image captured by the camera and the second information acquired from the particular participant on his own device that has sent the call or join to the collaborative work session)
the first information being acquired from a memory configured to store an information table storing a plurality of terminal identification information identifying a plurality of information terminals respectively in association with a plurality of face information; (Ketler, [0026], [0036]-[0037] & [0040] describe the first information being acquired from a memory configured to store a database storing a plurality of participant identification information identifying a plurality of participants respectively in associated with face information) and
permit the particular information terminal that has sent the connection request to connect to the network based on determination that there is the association, (Ketler, [0026], [0036]-[0037] & [0040] describe allowing the particular participant that has sent the call or join the collaborative work session on the network based on determination there is an association)
Regarding claim 7, Kotler discloses an authentication method performed by an information processing apparatus connected to a network, the information processing apparatus including an access point, the method comprising:
in response to receiving a connection request to the network from a particular information terminal, (Ketler, [0026], [0036]-[0037] & [0040] describe in response to receiving a call or join to access the collaborative work session on the network from a particular participant on his own device)
determining whether there is association between first information obtained based on a face image captured by a camera and second information acquired from the particular information terminal that has sent the connection request, (Ketler, [0026], [0036]-[0037] & [0040] describes determining whether there is an association between the first information obtained based on a face image captured by a camera and second information acquired from the particular participant that has send the call or join to access the collaborative work session)
the first information being acquired from a memory configured to store an information table storing a plurality of terminal identification information identifying a plurality of information terminals respectively in association with a plurality of face information; (Ketler, [0026], [0036]-[0037] & [0040] describe the first information being acquired from a memory configured to store a database storing a plurality of participants identification information identifying a plurality of participants respectively in association with a plurality of face information) and
permitting the particular information terminal that has sent the connection request to connect to the network based on determination that there is the association, (Ketler, [0026], [0036]-[0037] & [0040] describes allowing the particular participant on his own device that has sent the call or join to access the collaborative work session on the network based on the determination that there is the association). 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES J WILCOX/Examiner, Art Unit 2439          



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439